Opinion issued March
31, 2011
 

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00093-CR
____________
 




BILLIE D. WASHINGTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 351st
District Court
Harris County, Texas
Trial Court Cause No. 1085638
 
 

MEMORANDUM
OPINION




          Appellant,
Billie D. Washington, pleaded true to the motion to adjudicate guilt on the
offense of sexual assault of a child.  At
the sentencing hearing, appellant signed a waiver of appeal stating “I
agree to waive any right to appeal I may have concerning any
issue or claim in this case, including my plea or true or admission of guilt.”  The trial court sentenced appellant to 20
years’ confinement with a $10,000 fine.  Appellant
filed a pro se notice of appeal.  We
dismiss the appeal. 
An appeal must be dismissed if a certification
showing that the defendant has the right of appeal has not been made part of
the record.  Tex. R. App. P. 25.2(a)(2)(d).  Here, the trial court’s certification is
included in the record on appeal. See
Tex. R. App. P. 25.2(d).  The trial court’s certification states that the
defendant has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The record supports the trial court’s
certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005). 
The judgment states that no permission to appeal has been granted.  Because appellant has no right of appeal, we
must dismiss this appeal.  See Chavez v. State, 183 S.W.3d 675, 680
(Tex. Crim. App. 2006). 
Accordingly, we dismiss the appeal
for want of jurisdiction.  All pending
motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland
and Brown.
 
Do not publish. 
Tex. R. App. P. 47.2(b).